 UNITED HYDRAULIC SERVICESUnited Hydraulic Services, Inc. and Perry Williamsand James O. Mills. Cases 9-CA-17643, 9-CA-17692, and 9-CA-1916629 June 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 8 August 1983 Administrative Law JudgeBruce C. Nasdor issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,' findings,2and conclusions3and to adopt the recommendedOrder as modified.4I The Respondent has excepted to the judge's admission of evidenceconcerning incidents occurring 2-3 months and I year after the incidentsalleged in the complaint. Since the judge did not rely on this evidence inmaking his decision, we need not determine whether the judge was cor-rect in admitting this evidence2 In sec. II of his decision, the judge inadvertently stated that Williams'conduct on 27 December 1981, rather than on 21 December 1981. wasclearly concerted and protected. We agree with the judge that the Re-spondent discharged Williams for his union activities, and find it unneces-sary to pass on Williams' conduct on 21 December. See Meyers Industries,268 NLRB 493 (1984). Member Dennis would affirm the judge's findingthat Williams was engaging in protected concerted activity on 21 Decem-ber when he distributed copies of the complaint to other employees andcriticized the unlawful work rules. See Ontario Knife Co, v. ALRB, 637F.2d 840 (2d Cir. 1980), cited with approval in Meyers.We agree with the judge's conclusion that the Respondent violatedSec. 8(a)(1) and (3) of the Act by promulgating certain work rules in re-taliation against the employees' efforts to engage in union and/or con-certed protected activities. We therefore find it unnecessary to pass onthe judge's conclusion that these work rules additionally were unlawfulbecause they were overly restrictive.We further note that the Respondent presented testimony, not men-tioned by the judge, that a Board agent at some time during the investi-gation of the case told the Respondent to post "some" work rules. How-ever, even accepting such testimony as true, we conclude that the Boardagent's advice is not binding on the Board and does not preclude a find-ing that the Respondent violated the Act by promulgating the workrules.We adopt the judge's conclusion that the Respondent violated Sec.8(a)(l) and (3) of the Act by discharging Williams for pretextual reasons.In so doing, however, we do not rely on the judge's findings that theRespondent would not have terminated Williams "but for" his union andprotected concerted activity. See generally Wright Line, 251 NLRB 1083(1980), and Limestone Apparel Corp., 255 NLRB 722 (1981).3 In Conclusion of Law 4, the judge inadvertently stated that the Re-spondent violated Sec. 8(a)(1) of the Act by informing a "perspective"employee that other employees were laid off because of union activity,whereas the record reflects that the Respondent made such a statementto an employee who had been hired. Therefore, we amend Conclusion ofLaw 4 as follows:4. By informing an employee that other employees were laid off be-cause they attempted to bring the union into the shop, the Respond-ent engaged in conduct violative of Section 8(a)(l) of the Act4We shall modify the judge's recommended Order so as to pros idethat the Respondent cease and desist from discriminating in regard to thetenure of employment of the unlawfully laid-off and/or terminated em-ployees.271 NLRB No. 18ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, United Hydraulic Services, Inc., Micco,West Virginia, its officers, agents, successors, andassigns, shall take the action set forth in the Orderas modified.1. Substitute the following for paragraph 1(c)."(c) Promulgating, posting, and maintainingplant rules for its employees in retaliation for theirprotected union and/or concerted activities."2. Substitute the following for paragraph l(d)."(d) Informing employees that other employeeswere laid off because they attempted to start aunion."3. Insert the following as paragraph l(e) and re-letter the remaining paragraph."(e) Discriminating in regard to the tenure ofemployment of employees because of their protect-ed concerted and union activities."4. Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAl LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT question employees about theirunion membership, activities, and sympathies andthe union membership, activities, and sympathies oftheir coworkers.WE WILL NOT threaten employees with the clo-sure of our shop in the event that a union is select-ed as their collective-bargaining representative.WE WIL.. NOT inform any employees that welaid off employees because they attempted to bringa union into the shop.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL NOT discriminate in regard to tenure ofemployment of employees because of their protect-ed concerted and union activities.WE WILL rescind the unlawful shop rules whichwe put into effect 18 December 1981.WE WIIL offer James Mills, Perry Williams,Ricky Bradley, Melvin Lowe, Charles Smith, andRicky Tackett immediate and full reinstatement to107 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir former jobs or, if those jobs no longer exist,to substantially equivalent positions, without preju-dice to their seniority or any other rights or privi-leges previously enjoyed and WE WILL compensatethem for any loss of pay suffered by reason of theirlayoffs or discharges, less any net interim earnings,plus interest. WE WILL also compensate any em-ployee for monetary losses suffered by virture ofour canceling their health and hospitalization insur-ance.WE WILL notify each of them that we have re-moved from our files any reference to their dis-charge and that the discharge will not be usedagainst them in any way.UNITED HYDRAULIC SERVICES, INC.DECISIONSTATEMENT OF THE CASEBRUCE C. NASDOR, Administrative Law Judge. Thiscase was tried at Logan, West Virginia, on October 26,1982, and Charleston, West Virginia, on March 16, 1983.The pleadings allege violations of Section 8(a)(1), (3),and (4) of the National Labor Relations Act (the Act).On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe brief, I make the followingFINDINGS OF FACT1. JURISDICTIONAt all times material herein, Respondent, located inMicco, West Virginia, has been engaged in hydraulicwork and in servicing and repairing machines for variouscoal mining companies. During the past 12 months, arepresentative period, Respondent in the course and con-duct of its operations performed services valued in excessof $50,000 for various customers outside the State ofWest Virginia, where Respondent is located.Respondent is now, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.11. THE ALLEGED UNFAIR LABOR PRACTICESRespondent is engaged in the service and repair of hy-draulic equipment which is employed at coal mines. Itswork is totally related to the coal mining industry andgenerally not highly skilled. Paul H. Ballentine is Re-spondent's president and Phillip D. Ballentine is a co-owner with his brother Paul.At the time the unfair labor practices are alleged tohave been committed, Respondent operated two shiftswith 12 employees, 6 employees on each shift. The Bal-lentine brothers supervised both shifts. Charles Smith,Melvin Lowe, Perry Williams, Ricky Bradley, RickyTackett, and James Mills worked on the first or dayshift. On October 2, 1981,1 Respondent's first shift em-All dates are in 1981, unless otherwise specified.ployees took their break at the welding table inside theshop, and discussed a need for union representation be-cause they felt that Paul Ballentine's attitude hadchanged. The consensus of opinion was that union repre-sentation should be sought, although Mills replied that hewould have to talk to a union representative before de-ciding. The testimony reflects diversity with respect towhether Ricky Bradley, Paul Ballentine's stepson, whowas living with Ballentine at the time, agreed that aunion should be contacted, or whether Bradley did notwant to get involved because it was his "family."The next day, the employees were off. Paul Ballentinetelephoned Tackett at home and asked him if he knewanything that was going on at the shop. Tackett repliednegatively and Ballentine asked him if he was sure.Tackett further responded that he did not know anythinggoing on at the shop and asked Ballentine why he wasquestioning him. Ballentine responded that he was justwondering. Later that day, Ballentine again telephonedTackett at a service station and told him to "forget theirearlier conversation."On October 5, the beginning of a pay period, at thecompletion of their shift, Paul Ballentine advised Wil-liams, Smith, Lowe, and Tackett that they were beinglaid off because of economic reasons. Mills had left earlyand was not so informed. No employees on the secondshift were laid off. Bradley was not referred to in the tes-timony.That same evening, Mills received a call from PaulBallentine at his home. Ballentine told him that everyonehad been laid off except for two individuals. Mills askedthe reason for the layoff and Ballentine responded that itwas due to economic reasons.Mills then called Phillip Ballentine at home. He toldBallentine "it was pretty dirty about laying us off likethat." Ballentine replied, "It's pretty dirty going [trying]to bring a union in here too." Mills replied that he hadnot "started it" and Ballentine asked who had started it,to which Mills stated that "it didn't make any differ-ence." Ballentine replied, "It made a big difference."Mills then asked if the employees had been laid off be-cause of the Union and Ballentine replied that the layoffwas for economic reasons. Mills asked Ballentine whenhe would call him back to work and Ballentine stated hedid not know. I have attempted to paraphrase the testi-mony of Mills who, in an effort to relate the entire con-versation, may have sequentially confused questions andanswers.On the next day, October 6, George Spangler learnedfrom his "wife's father-in-law" that Respondent had laidemployees off. Spangler telephoned Paul Ballentine, in-quiring about employment and Ballentine advised him tocome in on the next day. On October 7, Spangler washired to replace Lowe. Respondent avers that Spanglerwas hired in case Lowe did not want to return. There isno indication that Lowe ever advised Respondent thathe would not, if recalled, return to work. Spanglerworked for Respondent on October 7 and 8. On one ofthese days, he overheard Paul Ballentine discussing therecent layoff with his machinist. The discussion tookplace in the shop, and Spangler wvas in close proximity108 UNITED HYDRAULIC SERVICESbecause he was waiting for instructions for his next job.Ballentine inquired of the machinist as to whether themachinist was aware of how Ballentine knew who, andwho not, to lay off. The machinist replied he did notknow where Ballentine got his knowledge. Then lookingat Spangler as if to bring him into the conversation, Bal-lentine made the statement, "If they're going to talkabout a union or have a union in my shop," he wouldnot stand for it, if he had to lay every one off. Then ac-cording to Spangler's testimony Ballentine addressed himasking, "What do you think of that?" and Spangler statedthat he agreed with him. On October 8 at the end of theshift, Paul Ballentine came to Spangler, handed him hischeck, and stated that Lowe, the welder, was returningto work. Spangler inquired if there was anything else hecould do in the shop and Ballentine replied negatively.Lowe and Mills returned to work during the weekending October 9, the same week they were laid off, andworked approximately 20 hours for the balance of thatweek. They also worked overtime the following week.Bradley was hired during the week ending October 9, topaint Respondent's shop for a fee of $250. Bradley waslater recalled to work the next week and he also workedovertime. During the pay period ending October 16, Re-spondent hired Joe Neece to replace Tackett. During theweek ending October 30, Shawn Calloway was hired toreplace Williams. On the stand, Phillip Ballentine admit-ted that after he learned of the employees' interest in aunion he spoke to Mills and probably all of the employ-ees. He told them, "Before I let a union come in I'dclose the doors." Ballentine continued, "The reasonbeing because you can't hardly get men to work nowwithout them trying to tell you what to do, you justhave to pay it and everything else to get anything out of'en [sic], and I just couldn't see no future in it." Ballen-tine acknowledged that his pretrial affidavit was accu-rate. It states, inter alia, "I did tell several employeesshortly after the layoff, including James Mills and maybeanother, that I would close down and go to work forsomeone else, before I would go broke over a union. Isaid there are so many shops in the area that people inthis area are slack on their work because they canalways go somewhere else and get a job if they areskilled. I don't have to be aggravated with a union."Williams testified that, on October 8, he went to theshop to talk to Paul Ballentine about clearing up somemoney problems. According to Williams Ballentine tookhim into the shop and at that time proceeded to hisoffice so he could make out Williams' check. Williamswas talking to a machinist, Baisden. Williams testifiedthat Ballentine was in the office with the doors open andthat he, Williams, yelled in a loud voice to Baisden, be-cause Baisden was running his machine. He wanted to besure that Ballentine heard him state that he, Ballentine,had no reason to discharge all six men because Williamswas the one "personally that started talking about theUnion." The testimony of Williams in this regard is unre-futed. The next day Mills and Lowe were recalled towork.On November 5, Williams filed unfair labor practicecharges alleging that the layoffwas unlawful. On No-vember 24 and 27 Williams and Smith were recalled towork. On December 4, Williams, Smith, and Fuller werelaid off again, allegedly due to lack of work. Williamsand Smith were recalled on December 10, and Fullerwas recalled on December 11.Paul Ballentine testified that he did not need Williamsand Smith from the very beginning, but as a result ofpressure from the Board agent he recalled them to work.Sometime before December 17, Paul Ballentine was ad-vised by a Board agent that a complaint would issuewith respect to the unfair labor practice charges filed byWilliams. On December 17, Williams was laid off again,allegedly due to lack of work. On December 18, Re-spondent posted the work rules received in evidence asGeneral Counsel's Exhibit 3.Also on the same day, December 18, Williams and Re-spondent received copies of the unfair labor practicecomplaint. Williams went to the United Mine Workersheadquarters and had copies made of the complaint.On December 21, at approximately 9:30 a.m., Williamswent to Respondent's facility to distribute copies of thecomplaint to Smith, Lowe, and Mills. At that time oneof the Ballentine brothers met Williams beside Mills'worktable and asked Williams if he, had a copy for him.Williams responded negatively, that he would be gettinghis in the mail. Williams told Ballentine that the rules hehad posted were unfair and "that he was trying to runthe shop like a little Poland." Williams then left thepremises.On December 22, water began to drain from Paul Bal-lentine's property to the property immediately adjacent.which belonged to Williams. Williams, who became un-nerved and frustrated over this state of affairs, went toRespondent's shop to confront Paul Ballentine. He angri-ly demanded that Ballentine do something about thewater problem and Ballentine responded it was not hisfault, and he would do nothing about it. Williams admit-tedly became angry, used some profanity, and threatenedto have Ballentine's shop closed down. Williams then leftRespondent's facility.Paul Ballentine testified that he was advised by his at-torney and the State Labor Board that he had everyright to fire Williams. After being so adivsed, Ballentinetelephoned Williams and told him that he was fired. Wil-liams insisted that he was entitled to his paycheck imme-diately. Williams went to Respondent's facility and Bal-lentine gave him his paycheck. He asked Ballentine whyhe was being terminated. According to Williams, Ballen-tine led him to the bulletin board where the recentlypromulgated rules were posted, pointed to the rule2andsaid, "because of this ruling." Ballentine testified that ini-tially Williams was laid off for economic reasons. As tothe final termination he testified that the "main reason"was because Williams came into the shop and directedprofanity towards him in the presence of other employ-ees. He also testified that he told Williams his failure toobey the work rule was one other reason Williams wasfired.2 See G.C Exh. 3, "there is to be no employee in the shop exceptduring his regular shift" or overtime without the permission of me [PaulBallentine]."109 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMills testified as a witness for the General Counsel, onOctober 26, 1982, the first day of the hearing. The pur-pose of his testimony was to support the allegations thathe was unlawfully interrogated about his union activitiesand the union activities of his coworkers. Furthermore,his testimony established Respondent's knowledge of theunion activities, and Respondent's union animus. Thenext day, October 27, 1982, Paul Ballentine went to hishome and told him to return the keys to the shop, andturn in his uniform. He further advised Mills that hishealth insurance would be canceled. When Mills asked ifhe were being discharged, Ballentine responded nega-tively, that he was being laid off until further notice.Mills testified further that in the past when he had beenlaid off Respondent did not ask him to return the shopkeys or his uniform, and that his insurance had neverbeen canceled. The bulk of Mills' testimony remains un-refuted.Ballentine testified that the reason he asked Mills toreturn the shop keys was because he no longer trustedhim; he felt that Mills lied when testifying at the hearing.Another reason, although apparently not advanced as thereason for the discharge, but rather for Ballentine's lossof trust for Mills, was that Mills allegedly picked somegreen beans one summer without paying for them. Bal-lentine admitted that when an employee is laid off his in-surance is not canceled until said employee has been laidoff in excess of 30 days. He advanced no explanation asto why Mills' insurance was canceled approximately 5days after he was laid off. Ballentine also testified that hehad no plans to recall Mills. He testified that since Mills'layoff the work previously performed by him is nowdone by Phillip Ballentine. The record also reflects thatother employees who were laid off subsequent to Millshave since been recalled for work which Respondentconcedes Mills could have performed.The Layoffs-Respondent's DefenseRespondent avers that the October 5, 1981 layoff wasoccasioned by economic reasons. Ron Vance, Respond-ent's certified public accountant, testified that in Septem-ber Respondent contacted him with regard to assistancein obtaining a loan, because of a lack of cash flow. Earlyin his testimony on direct examination, Vance testifiedthat he recommended to the Ballentine brothers thatthey should consider laying off some of the people be-cause there was not enough money coming in. This oc-curred during a discussion in September 1981. Later inhis testimony on cross-examination, Vance testified thathe did not tell the Ballentines that they should lay off assoon as possible; rather, he told them he would recom-mend them reviewing the situation for a possible layoff.Prior to the October 5 layoff, after the second week ofSeptember, Respondent increased the number of over-time hours its employees worked. Less than 2 days afterlaying employees off, Respondent hired replacements forthem. Moreover, Respondent recalled several laid-offemployees after they had been laid off for only a matterof several days. Documentary evidence and testimonyreflect that the total number of overtime hours workedby Respondent's employees in October increased fromthat amount worked in the 2 previous months. Therecord further reflects that Respondent's sales had beenon the upsurge since June, and in October increased ap-proximately 45 percent over the month of September.With respect to the December 4 layoff, Respondentcontends that there was a lack of work due to the gener-al downturn in the coal industry. It is noted that Wil-liams and Smith had been recalled on November 24, al-though Respondent contends that this was as a result ofpressure by the Board agent, and they were not needed.Significantly, no employees were laid off in July al-though sales in November were greater. Moreover, em-ployees worked overtime during the week in which Wil-liams and Smith were laid off. Although Respondentcontended that it did not need Williams or Smith, it isinteresting to note that Williams worked 40 hours thesame week he was laid off. Williams and Smith were re-called to work on December 10.On December 17, Williams was the only individuallaid off, allegedly due to lack of work. The evidence re-flects that most of the employees worked the normal 40-hour workweek during the week Williams was laid offand several employees actually worked overtime. Someof the employees worked in some measure less than the40-hour workweek.Conclusions and AnalysisIndependent 8(a)(l) AllegationsThe record very clearly demonstrates that, in an Octo-ber 5 telephone conversation, Phillip Ballentine coercive-ly interrogated Mills. There was no effort on the part ofBallentine to deny said conversation. Ballentine then in-ferred that if Mills told him who instigated the Union itmight favorably affect his layoff status. Accordingly, Ifind that Ballentine's conduct was in violation of Section8(a)(1) of the Act.Credible testimony establishes that Phillip Ballentinetold employees that Respondent would close its doorsbefore allowing a union in the shop. This was an unam-biguous threat to close the facility if employees choseunion representation and, as such, violates Section 8(a)(1)of the Act.Spangler was particularly impressive as a witness. Heresponded from out of state, at the conclusion of his mili-tary basic training. He had no motive to fabricate his tes-timony. His testimony glaringly establishes that not onlydid Paul Ballentine reveal that he had specific knowl-edge with respect to the identity of the union adherents,but he also selected and effected employee layoffs on thisbasis. Moreover, during the same conversation, he threat-ened to lay off all employees before allowing a union inthe shop. Therefore I discredit Ballentine and concludethat he engaged in conduct violative of Section 8(a)(1) ofthe Act.The October 5 LayoffAs set forth earlier, Respondent's activities were in-consistent with a lack of cash flow and belie its represen-tations. Overtime was significant, laid-off employeeswere replaced, and some laid-off employees were calledback after only a few days. It is ominous that only union110 UNITED HYDRAULIC SERVICESadherents were laid off. Bradley, Paul Ballentine's step-son,3was hired to paint the shop thus mitigating the fi-nancial impact of his layoff. The record is replete withevidence of Respondent's union animus and overall hos-tility towards the union adherents. The timing and theabruptness of the layoff are highlighted by the fact that itoccurred during the first day of a pay period.Accordingly, based on the evidence I find and con-clude that the layoff was in violation of Section 8(a)(l)and (3) of the Act.The December 4 LayoffBy this time Respondent had woven a tapestry of in-terrogation, threats, and layoffs based on union activity.Williams and Smith were laid off on October 5, and notrecalled until November 24 and 27. Then, on December4, Respondent laid off Williams, Smith, and Fuller.Respondent's "lack of work" defense is specious. Wil-liams had just completed working a 40-hour week and,as set forth earlier, several employees worked overtimesubsequent to the layoffs of Williams and Smith.In my opinion, this type of conduct engaged in by Re-spondent is more insidious than a final permanent layoff.It encourages employees to vacate their principlesand/or desires for union representation if they want toregain and retain their jobs. It graphically illustrates Re-spondent's intention and ability to control the destiny ofthe employees dependent on their union sentiments.It is my judgment that the evidence heavily prepon-derates in favor of finding that Respondent violated Sec-tion 8(a)(l) and (3) of the Act by the December 4 layoff.The December 17 LayoffWilliams was recalled to work on December 10, andhe alone was laid off again on December 17. Respondentagain raises a "lack of work" defense and this layoff wasalso summarily effectuated. I find this defense withoutmerit and Respondent's conduct a further effort to breakthe Union and the spirit of the most active union adher-ent. It is also noted that, on October 8, Williams loudlyproclaimed in the open shop, in the presence of Paul Bal-lentine, that he was the union instigator.Other employees continued to work the better part ofa 40-hour week after Williams' December 17 layoff, andsome worked overtime. In my opinion Respondent'sknowledge that the issuance of a complaint was immi-nent precipitated the layoff of Williams. I therefore findand conclude that it violated Section 8(a)(1) and (3) ofthe Act.The Work RulesRecord evidence demonstrates that the rules were pro-mulgated during a time when the employees were en-gaged in organizing efforts. Respondent did not presentany legitimate business justification for the rules. There isno history that Respondent had ever before posted or en-forced any written rules with respect to the conduct ofits employees. Respondent allows that the rules wereposted as a retaliatory measure for the Board's decisionI Bradley lived with his stepfather.to issue a complaint. The rules, inter alia, limit freeaccess to the shop. I find and conclude that the rules areboth overly restrictive and promulgated to retaliateagainst the employees and to frustrate their efforts toengage in union and/or protected concerted activities.Accordingly, by the promulgation and posting of theserules, Respondent has engaged in conduct in violation ofSection 8(a)(1) and (3) of the Act.The Termination of Williams on December 22I have concluded that Respondent's work rules wereunlawfully promulgated. One of Respondent's multiplereasons for discharging Williams was because he violatedone of the rules by entering the shop without permission.Prior to this rule, employees were allowed entrance evenwhen off duty. I have found that the rule was retaliatoryin nature, therefore as a basis for discharge, Section8(a)(1) and (3) of the Act are violated. Moreover, Re-spondent contends that Williams' use of profanity, nevera sensitive area in the past or the basis for termination,and his threat to close the shop, formed the basis for dis-charge. Respondent did not communicate to Williams atthe time that these were the reasons for his discharge.Furthermore, in his pretrial affidavit, Ballentine referredonly to Williams' appearance in the shop of December21, when he distributed copies of the Board's complaint,and criticized the new rules, as the bases for the dis-charge. Williams' conduct on December 27 was clearlyconcerted and protected.Considering Respondent's treatment of Williams, spe-cifically, the constant layoffs and the cavalier receptionaccorded him when he complained about the waterdraining onto his property, Williams' emotional reactionwas to be expected. I point out that Williams did nothave any history of overreacting, nor does the record re-flect that he was a problem employee.I therefore find that Respondent's discharge of Wil-liams was pretextual and Respondent would not haveterminated Williams but for his union and protected con-certed activity. Accordingly, I conclude that, by the dis-charge of Williams, Respondent engaged in violations ofSection 8(a)(1) and (3) of the Act.The October 27, 1982 Termination of MillsMills was discharged on October 27, 1982, the verynext day after he testified at the unfair labor practicehearing herein. Paul Ballentine conceded his hostility to-wards Mills, stating that Mills had lied in his testimony,had stolen some green beans, and therefore he could nolonger trust him.Although Respondent avers that Mills was laid off, therecord is clear that Respondent has no plans to call himback to work and indeed Mills has not worked for Re-spondent since October 22, 1982. Furthermore, the workthat Mills had previously performed was being per-formed by Phillip Ballentine.Respondent's previous practice was to allow employ-ees to maintain their insurance coverage for 30 days afterbeing laid off, whereas in the case of Mills his insurancewas canceled approximately 5 days after his layoff.111 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBased on the preponderance of the evidence I find andconclude that Mills was discharged for filing charges andtestifying before the Board, in violation of Section8(a)(1), (3), and (4) of the Act. His union activity servedas another basis for his termination.CONCLUSIONS OF LAWI. The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. By interrogating employees about their union activi-ties and the union activities of their coworkers, Respond-ent has committed unfair labor practices in violation ofSection 8(a)(1) of the Act.3. By threatening employees that it would close its fa-cility if they engaged in union activities, Respondent vio-lated Section 8(a)(1) of the Act.4. By informing a perspective employee that other em-ployees were laid off because they attempted to bring theUnion into the shop, Respondent engaged in conductviolative of Section 8(a)(1) of the Act.5. By promulgating and posting restricted plant rulesfor its employees in retaliation for their union and pro-tected concerted activities, Respondent violated Section8(a)(1) and (3) of the Act.6. By discriminating in regard to the tenure of employ-ment of Bradley, Lowe, Mills, Smith, Tackett, and Wil-liams because of their concerted and union activities, Re-spondent has violated Section 8(a)(1), (3), and (4) of theAct.7. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1), (3),and (4) of the Act, I shall recommend that it be orderedto cease and desist therefrom and to take certain affirma-tive action designed to effectuate the policies of the Act.I shall recommend that Respondent be ordered tooffer the employees who were laid off-Bradley, Lowe,Mills, Smith, Tackett, and Williams-immediate and fullreinstatement to their former or a substantially equivalentpositions if they have not already been reinstated, with-out prejudice to their seniority or other rights and privi-leges. Mills and Williams, who were discharged later,shall also be offered full reinstatement to their former orsubstantially equivalent positions without prejudice totheir seniority or other rights and privileges. In addition,Respondent shall make all of these employees whole forany losses they may have suffered by reason of the dis-crimination against them, by payment to them of a sumof money equal to that which they would normally haveearned from the date of their layoffs or discharges, lessnet earnings during said period. Backpay shall be com-puted according to F. W. Woolworth Co., 90 NLRB 289(1950), with interest computed in the manner prescribedin Florida Steel Corp., 231 NLRB 651 (1977). (See gener-ally Isis Plumbing Co., 138 NLRB 716 (1962).)I further recommend that Respondent be required torescind the rules it unlawfully promulgated, posted, andmaintained on December 18, 1981, and that Respondentbe ordered to reinstate employees' health and hospitaliza-tion insurance and make any employee whole who hassuffered as a result of having his insurance canceled.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed4ORDERThe Respondent, United Hydraulic Services, Inc.,Nico, West Virgina, its officers, agents, successors, andassigns, shall1. Cease and desist from(a) Coercively interrogating employees regarding theirunion membership, activities, and sympathies and theunion membership, activities, or sympathies of their co-workers.(b) Threatening employees that it would close its facil-ity should the employees select a union as their collec-tive-bargaining representative.(c) Promulgating, posting, and maintaining restrictiveplant rules for its employees in retaliation for their pro-tected union and/or concerted activities.(d) Informing job applicants that employees were laidoff because they attempted to start a union.(e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Offer Perry Williams and James O. Mills immediateand full reinstatement to their former positions or, if suchpositions no longer exist, to positions which are substan-tially equivalent, without prejudice to any seniority orother rights and privileges, and make them whole forany loss of pay they may have suffered by reason of thediscrimination against them with interest as provided inthe section above entitled "The Remedy."(b) Offer the laid-off employees Bradley, Lowe, Smith,Tackett, Williams, and Mills, for the periods they werelaid off, immediate and full reinstatement if they havenot already been reinstated to their former positions or,if such positions no longer exist, to positions which aresubstantially equivalent, without prejudice to any seniori-ty or other rights and privileges, and make them wholefor any loss of pay they may have suffered by reason ofthe discrimination against them with interest as providedin the section above entitled "The Remedy."(c) Reinstate employees' health and hospitalization in-surance and make any employees whole who sufferedmonetary losses as a result of their insurance being can-celed.(d) Rescind the rules it unlawfully promulgated,posted, and maintained on December 18, 1981.(e) Respondent shall expunge from its files any refer-ences to the discharges or layoffs of the employeesnamed in the amended consolidated complaints and re-4 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.112 UNITED HYDRAULIC SERVICESferred to above, and notify them in writing that this hasbeen done, and that evidence of their unlawful layoffs ordischarges shall not be used as a basis for future person-nel actions against them.(f) Post at its facility copies of the attached noticemarked "Appendix."sCopies of the notice, on formsprovided by the Regional Director for Region 9, afterbeing signed by the Respondent's authorized representa-tive, shall be posted by the Respondent immediately5 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."upon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al.(g) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(h) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.113